Title: To John Adams from Samuel Blodget, 5 January 1801
From: Blodget, Samuel
To: Adams, John



Sir
City of Washington 5th Jany 1801.

Since I had the honor to address you on the subject of a nomination for the vacancy in the Board of Commissioners for the City of Washington, I have seen Mr Stoddart who is one of the largest proprietors  for of Lots at the West end of the City. I mentiond the Letters respecting Mr Cranch & received his request to make use of his name to any of the other proprietors, & also to you, accompanied with his best wishes for the success of a gentleman for whom he express’d a very great regard, & added that “he believed no one would be more agreeable to the proprietors in general, than Mr. Cranch”— I am with great respect / your most obedt Servant

Saml Blodget.